FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ABUBAKAR DRAMMEH,                                No. 09-73845

               Petitioner,                       Agency No. A098-132-326

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Abubakar Drammeh, a native and citizen of Sierra Leone, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence factual findings. Sowe v. Mukasey, 538 F.3d 1281, 1285 (9th

Cir. 2008). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review Drammeh’s contention that he is eligible for

humanitarian asylum because he failed to exhaust it before the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      Substantial evidence supports the agency’s finding that, even if Drammeh

were credible, and even if he established past persecution, the government rebutted

the presumption that Drammeh has a well-founded fear of persecution if he

returned to Sierra Leone. See Sowe, 538 F.3d at 1285-87 (evidence of fundamental

changes in Sierra Leone rebutted the presumption of a well-founded fear of future

persecution). Accordingly, Drammeh’s asylum claim fails.

      Because Drammeh failed to meet the lower burden of proof for asylum, his

claim for withholding of removal necessarily fails. See id. at 1288.

      Substantial evidence supports the agency’s denial of CAT relief because

Drammeh failed to show it is more likely than not that he will be tortured in Sierra

Leone. See id. at 1288-89 (9th Cir. 2008) (evidence of changed country conditions

defeated CAT claim).




                                          2                                   09-73845
      Finally, Drammeh’s motion to strike the government’s brief, or for an

extension of time to file a reply brief, is denied.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            3                                 09-73845